Name: 2006/7/EC: Commission Decision of 9 January 2006 concerning certain protection measures in relation to the import of feathers from certain third countries (notified under document number C(2006) 33) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  animal product;  agricultural activity;  health;  cooperation policy;  tariff policy
 Date Published: 2006-01-10; 2007-05-08

 10.1.2006 EN Official Journal of the European Union L 5/17 COMMISSION DECISION of 9 January 2006 concerning certain protection measures in relation to the import of feathers from certain third countries (notified under document number C(2006) 33) (Text with EEA relevance) (2006/7/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22 thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products, including untreated feathers. (2) Several outbreaks of avian influenza have been notified by the Turkish authorities in backyard flocks in eastern Anatolia. As the disease is likely to have been spread to Turkey by migratory birds, the presence of the disease in Armenia, Azerbaijan, Georgia, Iran, Iraq and Syria cannot be excluded. (3) Currently no poultry products other than untreated feathers and parts thereof are authorised for imports from the countries neighbouring Turkey. (4) In accordance with Commission Decision 2005/733/EC (2), imports from Turkey of untreated feathers are already suspended. (5) As no further information is available on surveillance for avian influenza in the countries neighbouring the eastern part of Turkey, and in view of the animal health risk of disease introduction into the Community, it is appropriate to suspend imports of untreated feathers and parts thereof from Armenia, Azerbaijan, Georgia, Iran, Iraq and Syria. (6) Consequently it is appropriate to require proof of treatment for imports of commercial consignments of processed feathers from the third countries concerned. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend the importation from the territory of the countries listed in the Annex to this Decision of untreated feathers and parts of untreated feathers. Article 2 The Member States shall ensure that when imported from the territory of the countries listed in the Annex, consignments of treated feathers or parts of treated feathers (excluding treated decorative feathers, treated feathers carried by travelers for their private use or consignments of treated feathers sent to private individuals for non industrial purposes) are accompanied by a commercial document stating that the treated feathers or parts of treated feathers have been treated with a steam current or by some other method ensuring the inactivation of the pathogen. Article 3 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 4 This Decision shall apply until 30 April 2006. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1; corrected in OJ L 191, 28.5.2004, p. 1). (2) OJ L 274, 20.10.2005, p. 102. ANNEX Countries as mentioned in Articles 1 and 2 of this Decision:  Georgia  Armenia  Azerbaijan  Iran  Iraq  Syria